Title: From Rufus Putnam to David Humphreys, 7 February 1783
From: Putnam, Rufus
To: Humphreys, David


                        
                            Sir
                            Huts, 3d Mass: Brigade February 7th 1783
                        
                        Agreeable to the Directions of the commander in chief in your official letter of the 4th Inst; the court of
                            enquiry appointed respecting the Negro man claimed by Mr Hobby have revised their former proceedings, the result of which
                            you have enclosed. I have the honor to be Sir Your most obedient Humble servant
                        
                            R. Putnam B. Genl
                        
                     Enclosure
                                                
                            
                                Feby, 7. 1783
                            
                            The Court met again agreeable to order And having reconsidered their former opinion together with such
                                further reasons as Mr Hobby had to offer in support of his claim to the discharge of his negro, And altho’ the court
                                cannot think his right of demanding it because the Negro is his slave can be considered as valid Any other way than
                                through the authority of the State; yet as they are Sensible it will be Severe on Mr Hobby to put his interest as an
                                Individual in a scale with that of the public and as a process in the State will be attended with delay and expence in
                                pitty to Mr Hobby they Submit the matter to the General to do as he shall think proper.
                            
                                Moses Knapp Major and President
                            
                        
                        
                    